Citation Nr: 1130974	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a skin disorder, also claimed as body rash and boils.  

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for allergies. 

9.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

10.  Entitlement to service connection for a fracture of the left wrist.

11.  Entitlement to service connection for a fracture of the right leg.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, M. H., L. H.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  Notice of the decision was provided by the Roanoke, Virginia, RO in May 2009, and the Roanoke RO has assumed jurisdiction of this claim.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for hypertension; bilateral hearing loss; tinnitus; a left wrist disorder; a right leg disorder; bilateral carpal tunnel syndrome; a bilateral knee disorder; a skin disorder, also claimed as body rash and boils; and a sinus disorder, to include allergies, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Any current low back disorder is not of service origin.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's status has been substantiated.

The Board observes that the RO, in a November 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the November 2008 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  The Board does note that a portion of the Veteran's treatment records from Langley Air Force Base are not available for review.  The Veteran has been notified of this and was given the opportunity to submit treatment records in his possession.  No other relevant records have been identified.  

In conjunction with the Veteran's claim, he was afforded a VA examination in February 2010.  Information obtained from this examination provides sufficient detail in order to properly decide the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his agent and through testimony at his June 2011 videoconference.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Low Back Disorder

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As it relates to the claim of service connection for a low back disorder, the Board notes that the Veteran was seen one occasion with complaints of low back pain in October 1968 for a strain of the lumbosacral muscles.  However, at the time of the Veteran's November 1968 service separation examination, normal findings were reported for the spine and lower extremities.  In the notes section it was indicated that the Veteran had been seen for a strain of the lumbosacral muscles in October 1968 with no sequelae.  

The evidence of record does not contain any findings or diagnoses of a low back disorder in the years immediately following service.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2010.  The examiner noted that the claims folder was available and had been reviewed.  He observed that the Veteran reported the date of onset of his back pain as 1967 or 1968.  The Veteran indicated that he was lifting something and hurt his back.  He stated that he was given anti-inflammatories.  He returned to duty without limitations.  The Veteran indicated that after leaving the military his back pain began around the 1980's.  He reported that he would hurt his back every now and then and would get medication for it.  The Veteran denied any on the job injuries or worker's compensation claims.  He had surgery in 2009 for a herniated disc.  He reported having had injections into his lower back over the years.  Following examination, a diagnosis of degenerative changes to the lumbar spine was rendered.  

The examiner noted that review of the claims folder revealed that the Veteran, on discharge, had a subjective complaint of lumbosacral strain.  There was no objective evidence of pathology to the lumbar spine on this examination.  He indicated that there was no identification of a condition likely to cause this claimed strain.  The examiner also observed that there was no continuity of care soon after service for a low back condition connected to any incident in military service.  He stated that additional review of the service medical records revealed no inservice injury or treatment for a low back condition.  The examiner observed that the Grade II spondylolisthesis of L5 found on today's x-ray of the lumbar spine was most likely from the effects of aging.  He noted that there were no inservice records revealing that the Veteran had spondylolisthesis.  The examiner stated that after a review of the Veteran's claims folder and based upon the current interview and examination, it was his opinion that the Veteran's currently diagnosed chronic back pain was not related to treatment during military service. 

At his June 2011 hearing, the Veteran indicated that it was his belief that his current lumbar spine disorder was related to the inservice lumbar strain.  

The Veteran claims entitlement to service connection for a low back disability.  He contends that he was diagnosed with and treated for a chronic back disorder in service.  As noted above, the Veteran's service treatment records reveal that he was seen in October 1968 with complaints of a strain of the lumbosacral muscles.  There is no other notation regarding the low back.  As to the issue of whether a chronic disability was shown in service, the Board places high probative value on the November 1968 service separation examination, which showed a normal clinical evaluation of the Veteran's spine.  The Board also notes that the inservice treatment was noted at that time with no residuals or sequelae being reported.  As such, the Board assigns greater probative value to the showing of a "normal" back examination at the time of service separation.

Next, post-service evidence does not reflect symptomatology associated with a low back disorder until many years following service.  The Board notes that the Veteran, at the time of his VA examination, indicated that his back problems did not start until the 1980's.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes the one time treatment in service and the normal findings at the time of separation.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reports of back treatment in the 1980's.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for a low back disorder until 2008, over 39 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's current low back disorder to his active service.  The VA examiner, who provided the only competent opinion of record, indicated that the Veteran's current low back disorder was not related to his period of service.  His opinion was provided after a complete review of the claims folder and a thorough examination of the Veteran and he provided rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his low back disorder and his period of service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current low back disorder is related to his period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.  


REMAND

As it relates to the claim of service connection for bilateral hearing loss, the Board notes that at the time of his June 1965 enlistment examination, the Veteran was found to have decibel level readings of 10, 5, 5, 45, and 50 in the right ear and 10, 10, 10, 50, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

The Board notes that the Veteran's military occupational specialty was listed as an auto mechanic repairman.  At the time of his November 1968 service separation examination, the Veteran was found to have decibel level readings of 0, 0, 0, 50, and 35 in the right ear and 0, 0, 0, 50, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was noted to have moderate high frequency hearing loss, bilaterally.  

At the time of a December 2008 VA audiological examination, audiological testing revealed decibel level readings of 15, 15, 60, 70 and 65 in the right ear and 15, 15, 60, 65, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 90 percent in the right ear and 92 percent in the left ear.  The examiner indicated that the Veteran had hearing acuity within normal limits through 1500 Hertz, sloping to a moderately severe to severe high frequency sensorineural hearing loss, bilaterally.  The examiner also diagnosed the Veteran as having tinnitus.  

The examiner noted that the Veteran reported having been exposed to noise from jet engines and other engines as well as flight line noise while in the military.  

The examiner did not render an opinion as to the etiology of the Veteran's hearing loss or tinnitus and its relationship, if any, to his period of service. 

At his June 2011 hearing, the Veteran testified as to having been exposed to noise on the flight line.  He also reported working on jet engines, generators, trailers, etc., when in the service as part of his duties as a mechanic.  The Veteran also testified that he had ringing in his ears following the noise exposure.  

In a June 2011 report, L. Harrison, RN, indicated that when reviewing the Veteran's medical records and interviewing him one on one, he was noted to be a mechanic and welder during his time in the service.  She observed that he was noted to have hearing loss on induction into the military.  Ms. Harrison stated that it was as likely as not that the daily exposure to the roaring of the equipment, and the humming of the engines he was responsible for maintaining, aggravated his hearing loss and contributed to his further hearing loss and tinnitus.  

Based upon the above, the Board is of the opinion that the Veteran should be afforded a VA examination, with the examiner expressing an opinion as to the etiology of any hearing loss and tinnitus, and its relationship to service, if any, including by way of aggravation.  

As it relates to the claim of service connection for a skin rash/disorder, the Board notes that the Veteran was seen on several occasions with complaints of skin problems, including hive-like symptoms, Athlete's foot, eczema, and pruritus.  The Veteran has indicated that his skin problems have continued to the present day.  The Board does observe that the Veteran was noted to have "boils" approximately 4 or five years earlier on his June 1965 enlistment examination.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As it relates to the claim of service connection for sinusitis/allergies, the Board notes that on his June 1965 enlistment report of medical history, the Veteran was noted to have a history of sinusitis.  Service treatment records reveal that the Veteran was treated for allergic rhinitis on several occasions during service and was found to have occasional mild sinusitis at the time of his November 1968 service separation examination.  At his June 2011 hearing, the Veteran stated that he continued to have problems with allergies and sinusitis, and reported that it was his belief that his current sinus/allergy problems had their onset in service.  In her June 2011 report, Ms. Harrison noted that the Veteran had documented episodes of sinusitis on his June 1965 report and at separation.  She indicated that it was the Veteran's belief that the environmental and physical exposures he endured during this time contributed to or at least aggravated this condition.  She noted that the Veteran continued to have problems with sinusitis.  The Veteran has not been afforded a VA examination to determine the etiology of any current sinusitis/allergies and their relationship, if any, to his period of service.  Based upon the above, a VA examination is warranted.  

As it relates to the claim of service connection for bilateral carpal tunnel syndrome, the Board notes that in her June 2011 report, Ms. Williams indicated that it was at least as likely as not that the actions that the Veteran performed in service, including his duties as a mechanic and driving vehicles from point A to B, at least as likely as not contributed to the development of bilateral carpal tunnel syndrome.  The Board notes that the Veteran has not been afforded a VA examination with regard to the etiology of any bilateral carpal tunnel syndrome, and its relationship, if any, to his period of service.  Based upon the above, a VA examination is warranted.  

As it relates to the left wrist, the Board observes that on the June 1965 enlistment report of medical history, the Veteran was noted to have previously fractured his left wrist on two occasions.  In her June 2011 report, Ms. Williams indicated that the Veteran's inservice occupation as a mechanic, as well as his driving, could have aggravated this condition.  The Veteran has not been afforded a VA examination as it relates to his left wrist.  Based upon the above, a VA examination is warranted.  

As it relates to the Veteran's claim of service connection for a bilateral knee disorder, including bilateral knee replacements, the Board notes that the Veteran was afforded a VA examination in February 2010.  Following examination, the examiner rendered an opinion that it was less likely than not that the Veteran's left and right knee replacements were related to treatment/complaints in service.  

However, following the February 2010 VA examination, the Veteran, at the time of his June 2011 hearing, testified as to the conditions that he was exposed to during service and as to the duties he performed and their relationship to his knees.  The Board also notes that in her June 2011 report, Ms. Harrison indicated that it was at least as likely as not that the stressors that the Veteran was exposed to in the performance of his inservice duties contributed to the need for the bilateral knee replacement.  The Board further observes that in a June 2011 letter, the Veteran's primary physician, M. Billups, M.D., stated that it was his belief that the Veteran's experiences in the Armed Forces may have contributed to his chronic knee pain as it may have advanced the velocity of his knee condition.  

The above evidence/testimony was not available to the February 2010 VA examiner when he prepared his report.  Based upon the added evidence, the Board is of the opinion that the claims folder should be returned to the February 2010 VA examiner, with the examiner again addressing the issue in light of the new evidence added to the claims folder.  

As it relates to the residuals of a right leg fracture, the Board observes that on the June 1965 enlistment report of medical history, the Veteran was noted to have previously fractured his right leg.  The Veteran has testified as to the conditions that he was exposed to in service and also that his right leg residuals were aggravated in service and have continued to the present day.  The Board notes that the Veteran has not been afforded a VA examination as it relates to the right leg fracture residuals throughout the course of the appeal.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of a right leg fracture and their relationship, if any, to his period of service.  

As it relates to the claim of service connection for hypertension, the Board notes that inservice treatment records reveal diagnoses of hypertension and elevated blood pressures readings on several occasions during service, including in August and September 1967.  The Board does note that subsequent readings taken in October 1968 and at the time of the November 1968 service separation examination revealed normal findings.  In the notes section of the report it was indicated that the Veteran had elevated blood pressure readings one year ago which were now normal.  The Board observes that the Veteran was afforded a VA examination in February 2010, at which time the examiner rendered an opinion that the Veteran's current hypertension was not related to his period of service.  However, the examiner was not a specialist in cardiology.  Given the nature of hypertension, the Board is of the opinion that the Veteran should be afforded an additional VA examination by a cardiac specialist, with the examiner rendering an opinion as to the etiology of the Veteran's current hypertension and whether it is etiologically related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, by an appropriate examiner, to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings must be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that the Veteran's hearing loss and/or tinnitus preexisted service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression.

Alternatively, if the examiner does not find that there is clear and unmistakable evidence showing a pre-service disability for any of the above disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that the current hearing loss or tinnitus is etiologically related to service.

Complete detailed rationale should be provided for all provided opinions and conclusions.

2.  The Veteran should be afforded a VA examination, by an appropriate examiner, to determine the nature and etiology of any claimed skin rash/disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings must be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that any of the Veteran's claimed skin disorders preexisted service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression.

Alternatively, if the examiner does not find that there is clear and unmistakable evidence showing a pre-service disability for any of the claimed skin disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any claimed skin disorder is etiologically related to service.

Complete detailed rationale should be provided for all provided opinions and conclusions.

3.  The Veteran should be afforded a VA examination, by an appropriate examiner, to determine the nature and etiology of any claimed sinus disorders, including sinusitis, and/or allergies.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that any of the Veteran's claimed sinus disorders, including sinusitis, and/or allergies preexisted service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression.

Alternatively, if the examiner does not find that there is clear and unmistakable evidence showing a pre-service disability for any of the claimed sinus disorders, including sinusitis, or allergies, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any claimed sinus disorder, including sinusitis, or allergies, is etiologically related to service.

Complete detailed rationale should be provided for all provided opinions and conclusions.

4.  The Veteran should be afforded a VA examination, by an appropriate examiner, to determine the nature and etiology of any current bilateral carpal tunnel syndrome.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.

Following examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any current bilateral carpal tunnel syndrome, if found, is related to the Veteran's period of service.  Complete detailed rationale should be provided for all provided opinions and conclusions.

5.  The Veteran should be afforded a VA examination, by an appropriate examiner, to determine the nature and etiology of the claimed left wrist and right leg disorders.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that the Veteran's left wrist or right leg disorder preexisted service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression.

Alternatively, if the examiner does not find that there is clear and unmistakable evidence showing a pre-service disability for any left wrist disorder or right leg disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that the current left wrist or right leg disorder is etiologically related to service.  Complete detailed rationale should be provided for all provided opinions and conclusions.

6.  If available, return the claims folder to the February 2010 VA examiner who performed the examination of the Veteran's knees and provided the opinion as to the relationship between the Veteran's current knee disorder and his period of service.  The examiner is requested, following a review of the newly added evidence, including the June 2011 reports from Ms. Harrison and Dr. M. Billups, as well as the testimony of the Veteran at his June 2011 hearing, to indicate whether there are any changes in his prior opinion based upon the newly received evidence.  The examiner is requested to address each piece of the above noted evidence when rendering his opinion.  

If the examiner is not available, please have the claims folder reviewed by another VA examiner with the examiner being requested to answer the following after a complete review of the claims folder:  Is there is clear and unmistakable evidence of record indicating that any of the Veteran's claimed knee disorders preexisted service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression.

Alternatively, if the examiner does not find that there is clear and unmistakable evidence showing a pre-service disability for any knee disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any current knee disorder is etiologically related to service.  Complete detailed rationale should be provided for all provided opinions and conclusions.

7.  Schedule the Veteran for a VA examination by a cardiologist to determine the nature and etiology of any current hypertension.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review in the examination report.  The examiner is requested to answer the following:  Is it at least as likely as not that the Veteran's current hypertension is etiologically related to his period of military service?  In rendering the opinion the examiner is to address the several findings of hypertension and elevated blood pressure readings in service.  Complete detailed rationale is requested for each opinion that is rendered.  

8.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


